DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 8-9 and 17-21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Raj (US Pat No. 2020/0007988).
As per claims 1 and 17, Raj disclosed a receiver (see at least fig. 1A/no. 130) configured to receive wireless communication signals (see at least fig. 1A/no. 120), the receiver comprising an antenna array (see at least fig. 1A4/no. 132 and 0036 & 0038) to receive a signal transmitted by a transmitter (see fig. 1/no. 110); an orientation 
As per claims 2 and 18, Raj disclosed the memory to store an orientation compensation profile comprising compensation values (offsets value), wherein each of the compensation values corresponds to a different spatial orientation of the antenna array relative to a reference orientation and to a different angle of arrival of the signal from the transmitter (see 0036 and 0059-0060, and 0079).
As per claims 3 and 19, Raj disclosed the logic circuit is configured to determine the distance between the receiver and the transmitter based on the measured received signal strength of the signal, the angle of arrival, and the spatial orientation of the antenna array by identifying one of the compensation values corresponding to the spatial orientation of the antenna array and the angle of arrival of the signal; and applying the identified compensation value to measured received signal strength for the receiver (see 0036 and 0059-0060, and 0079).

As per claim 5, Raj disclosed the transmitter and the receiver have the same reference orientation (see 0032).
As per claims 8 and 21, Raj disclosed the orientation compensation profile is stored in the memory as a lookup table, and the compensation values are orientation-dependent gains (see 0059, offsets are indexed).
As per claim 9, Raj disclosed signal includes a spatial orientation of the transmitter antenna array, wherein the logic circuit is further configured to determine a distance between the receiver and the transmitter based on the measured received signal strength of the signal, the angle of arrival, the spatial orientation of the antenna array, and the spatial orientation of the transmitter antenna array (see at least 0004-0007 and 0036-0037 and 0045-0047).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raj (US Pat No. 2020/0007988) and further in view of Cichonski (US pat No. 2017/0150371).
As per claim 6, Raj disclose that the source such does not a three-dimensional sensor configured to determine a three-dimensional spatial orientation. However, Cichonski disclose such teaching (see at least 0067). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention for Raj to adopt such teaching to order to improve and provide such accuracy in determination the spatial orientation of the receiver and transmitter.
As per claim 7, the communication system of Raj and Cichonski further disclosed the orientation sensor is an accelerometer (see Cichonski, fig. 3/no. 334).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pablo Tran whose telephone number is (571)272-7898.  The examiner normal hours are 9:30 -5:00 (Monday-Friday). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jinsong Hu, can be reached at (571)272-3965. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the

Published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see httpr//pair-directauspto.gov. Should
You have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.

February 26, 2022

/PABLO N TRAN/Primary Examiner, Art Unit 2643